Citation Nr: 1519732	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-12 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel







INTRODUCTION

The Veteran had active military service from March 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for bilateral hearing loss.  

This matter was before the Board in October 2013 where it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's October 2013 remand directives, the Veteran was to be afforded an additional VA examination and etiological opinion was to be obtained.  The examiner was to specifically discuss The Institute of Medicine's report entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" that was noted in the March 2013 VA addendum opinion.  The examiner was to reconcile the report with her medical opinion.  Lastly, the examiner was to state whether there are medical reports or studies that indicate that noise induced hearing loss can have a delayed onset, including years after the exposure event(s).  She was to reconcile any such studies with his medical opinion.

The Veteran was afforded a VA examination in November 2013.  The examiner reported that although the Veteran was pleasant in demeanor, the test results were inconsistent and did not appear to reflect maximal effort.  She noted that the Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor interest in reliability.  As such, test results were considered invalid and unreliable and were therefore not reported.

The Board finds that there has not been compliance with its previous remand directives.  At the outset, the Board notes that the VA examiner who performed the November 2013 examination also conducted the February 2012 VA examination and provided the March 2013 addendum opinion.  While the VA examiner determined that the results from the November 2013 examination were unreliable, she failed to provide an etiological opinion or discuss The Institute of Medicine's report entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" as requested.   She also failed to state whether there are medical reports or studies that indicate that noise induced hearing loss can have a delayed onset.

As the October 2013 directives have not been followed, additional remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination, preferably by an examiner who has not previously examined him, to determine the etiology of his bilateral hearing loss.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

Following examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that bilateral hearing loss had its onset during military service or is otherwise related to such service.  

The examiner is to note that in-service noise exposure has been conceded.

The examiner must discuss The Institute of Medicine's report entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus" that was mentioned in the March 2013 addendum VA opinion.  The examiner should reconcile this report with his or her medical opinion.

Additionally, the examiner must state whether there are medical reports or studies that indicate that noise induced hearing loss can have a delayed onset, including years after the exposure event(s).  The examiner should reconcile any such studies with his medical opinion.

If it is determined that the examination results are unreliable, the examiner must provide an opinion based on the diagnosis of bilateral hearing loss noted in the February 2012 VA examination.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record (i.e. additional facts are required).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the he or she must provide a reason for doing so.

2. If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return the appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




